Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a control unit, system, method and alerting device for a vehicle driver, having impaired eye sight caused by a defect in the eye sight of the driver, of an object present in a portion of a field of view FOV of the driver, the unit configured to: detect a location of an object, determine object to be within the portion of the FOV and generate a signal to control an alerting device to provide an alert to the driver indicating the presence of the object.
However, none of the cited art or any other discloses or inherently implies the above control unit, system, method and alerting device further comprising to determine the object to be within the portion of the FOV where the driver has impaired eye sight caused by a defect in the eye sight of the driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.